Case 0:17-cv-60264-FAM Document 136 Entered on FLSD Docket 10/30/2018 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 17-60264-CIV-MORENO

  REINALDO DAMAS MALUFF

                    Plaintiff,
  vs.

  SAM’S EAST, INC.

                    Defendant.
                                                     /

          DEFENDANT’S UNOPPOSED AMENDED MOTION FOR LEAVE TO
             ALLOW ELECTRONIC EQUIPMENT INTO COURTROOM

            Defendant, Sam’s East, Inc., (“Sam’s East”), by and through its undersigned

  counsel, and pursuant to Local Rule 77.1 hereby files its Unopposed Amended 1

  Motion for leave to allow certain electronic equipment to the trial of this case.

            This case is set for trial commencing on November 5, 2018 in Courtroom 13-3

  before Judge Federico A. Moreno. Sam’s East seeks authorization for certain

  individuals to bring a laptop computer (including ancillary power supplies, cables,

  and connectors needed to operate the authorized equipment) into the Courthouse

  for use during the trial for the display of PowerPoint presentations and exhibits or

  for administrative and paralegal support, as well as a cell phone and other

  audiovisual equipment which the Court may not have available for use.

            Specifically, Sam’s East seeks authority for the following individuals to bring

  the requested equipment into the Courthouse:




      Amended to reflect new trial period and to include Sam’s East’s experts
  1




                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 136 Entered on FLSD Docket 10/30/2018 Page 2 of 4



                 •   Jerry Hamilton (attorney): one cell phone, one laptop/tablet, one

           ipad, ancillary power supplies, cables, and connectors;

                 •   Schuyler Smith (attorney): one cell phone, one laptop/tablet, one

           ipad, ancillary power supplies, cables, and connectors;

                 •   Patricia Concepcion (attorney): one cell phone, one laptop/tablet,

           one ipad, ancillary power supplies, cables, and connectors;

                 •   Natasha Alvarez (paralegal): one cell phone, one laptop, one

           external hard drive, AV distribution amps, AV Cart, ELMO, Screen,

           Multimedia projector and ancillary power supplies, cables, and connectors;

                 •   Paul Koenigsberg, M.D. (Sam’s East expert): one cell phone;

                 •   Kenneth Jarolem (Sam’s East expert): one cell phone; and

                 •   Technology Manager: one cell phone, one cell phone charger,

                     trial Laptop, laptop charger, VGA Cord, mini jack audio cable,

                     track ball mouse, power strip, head phone, ear buds DVD Drive,

                     USB cable, thumb drive with case files and computer bag.

        Sam’s East respectfully requests that the electronic equipment set forth

  above be permitted to be brought into the Courtroom where the trial of this matter

  will be held and that Sam’s East be permitted to set-up same prior to the start of

  trial, and request an Order granting same.

        WHEREFORE, Defendant, Sam’s East, moves this court for an order

  granting its Motion and entering an Order allowing Sam’s East and the above listed

  persons to bring the electronic equipment set forth above into the Courtroom 13-3

  for its use at trial beginning on November 5, 2018 before Judge Federico A. Moreno,


                                               2

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 136 Entered on FLSD Docket 10/30/2018 Page 3 of 4



  and that Sam’s East be permitted to set-up its electronic equipment prior to the

  start of trial. The undersigned also requests authorization for its technology

  personnel to test their audiovisual equipment at a convenient time prior to the first

  day of trial to avoid any technological issues at trial.

                        Certificate of Good-Faith Compliance

        In accordance with Local Rule 7.1(a)(3) prior to filing this motion, Sam’s East,

  through its undersigned counsel, conferred with Plaintiff’s counsel, who does not

  oppose the relief sought.

        Dated: October 30, 2018

                                             Respectfully submitted,

                                             /s/ Schuyler A. Smith
                                             Jerry D. Hamilton, Esq.
                                             Florida Bar No. 970700
                                             jhamilton@hamiltonmillerlaw.com
                                             Schuyler A. Smith, Esq.
                                             Florida Bar No. 70710
                                             ssmith@hamiltonmillerlaw.com
                                             Patricia Concepcion, Esq.
                                             Florida Bar No. 109058
                                             pconcepcion@hamiltonmillerlaw.com
                                             HAMILTON, MILLER & BIRTHISEL, LLP
                                             Attorneys for Sam’s East, Inc.
                                             150 Southeast Second Avenue, Suite 1200
                                             Miami, Florida 33131-2332
                                             Telephone: (305) 379-3686
                                             Facsimile: (305) 379-3690

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 30, 2018, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing is being served this day on all counsel of record or pro se parties identified on
  the following Service List in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for
  those counsel or parties who are not authorized to receive electronically notices of
  Electronic Filing.
                                                3

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 136 Entered on FLSD Docket 10/30/2018 Page 4 of 4



                                           /s/ Schuyler A. Smith
                                           Schuyler A. Smith, Esq.

                                     SERVICE LIST

  Gregory Deutch, Esq.
  Anthony J. Soto, Esq.
  RUBENSTEIN LAW, P.A.
  9130 S. Dadeland Blvd, Penthouse Suite
  Miami, FL 33156
  Tel: (786) 523-7230
  Fax: (786) 219-0934
  gregory@rubensteinlaw.com
  tony@rubensteinlaw.com
  eservice@rubensteinlaw.com
  Attorney for Plaintiff




                                              4

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
